Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
This office action is in reply communication filed on 1/25/2022.
Claims 1-20 are pending.

Response to Argument
 Applicant’s arguments, see page 11, filled on 1/25/2022, with respect to Claim Objection has been fully considered according to Applicant asserted that the claims do not include any informalities as they stand.
 Applicant’s arguments, see page 7, filled on 1/25/2022, with respect to claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. §112(b) rejection has been withdrawn.
Applicant’s arguments filled on 1/25/2022 with respect to rejection under 35 U.S.C. §102(a)(1) of claims 1-4, 6-10. 12, 15-18, and 20 have been fully considered but not persuasive.
 
Regarding claims 1, 13 and 18, applicant argues that “… Applicant respectfully submits, however, that Chitalia does not disclose at least “based at least on the current value corresponding to the trigger value and the mapping, sending the policy to the software agent for distribution to the workload,” as amended claim 1 recites… However, Chitalia does not describe receiving an indication, from a software agent, that a current value of a dynamic operating in response to the indication and based on a mapping between the policy, the dynamic operating attribute, and the trigger value, stored in a manifest, a policy to a software agent for distribution to a workload… Therefore, Chitalia does not disclose at least “based at least on the current value corresponding to the trigger value and the mapping, sending the policy to the software agent for distribution to the workload," as amended claim 1 recites.” on pages 14-15.
 In response to applicant’s argument, the examiner respectfully disagrees with the argument above.
Firstly, Chitalia does disclose “based at least on the current value corresponding to the trigger value and the mapping, sending the policy to the software agent for distribution to the workload” in paragraph 66, as set in previous OA, [based on determined and analysis of information/(dynamic operating attribute) sufficient to configure an alarm/(trigger value) for one or more metrics/(referred as current value of dynamic operating attribute), the Policy controller 201 process the information and generate one or more policies 202 that implements the alarm settings then communicating/sending information about the policy to one or more policy agents 205 executing on servers 126]. Chitalia is disclosed details of how the monitored metrics, that one or more values exceed a threshold set by or more policies 202 received (mapping between policy) from policy controller 201 and establish alarm conditions then generating a notification which send out to the policy agents 205.
Secondly, regarding applicant argues that “sending, in response to the indication and based on a mapping between the policy, the dynamic operating attribute, and the trigger value, stored in a manifest, a policy to a software agent for distribution to a workload”. The claim recites “receiving, at the SDN controller and from the software agent, a third indication that a current value of the dynamic operating attribute of the workload corresponds to the trigger value; and based at least on the current value corresponding to the trigger value and the mapping, sending the policy to the software agent for distribution to the workload”.
The step recites “receiving, at the SDN controller and from the software agent, a third indication that a current value of the dynamic operating attribute of the workload corresponds to the trigger value” is performed by the SDN controller. However, the step recites “based at least on the current value corresponding to the trigger value and the mapping, sending the policy to the software agent for distribution to the workload” is not explicit indicated who is sending the policy. Thus, the indication is not based on a mapping between the policy, the dynamic operating attribute, and the trigger value, stored in a manifest.

Further, applicant argues that “…For example, Chitalia describes that a "Policy controller may configure policy agents to monitor for conditions that trigger an alarm. For example, policy controller may detect input from user interface device that policy controller determines corresponds to user input. Policy controller may further determine that the user input corresponds to information sufficient to configure a user-specified alarm that is based on values for one or more metrics. Policy controller may process the input and generate one or more policies that implements the alarm settings. In some examples, such policies may be configured so that the alarm is triggered when values of one or more metrics collected by policy agents at servers exceed a certain threshold. Policy controller may communicate information about the generated policies to one or more policy agents executing on servers. Policy agents may monitor servers for conditions on which the alarm is based, as specified by the policies received from policy controller." Chitalia, Para. [0066]. 

 
In response to applicant’s argument, the examiner respectfully disagrees with the argument above. 
According to Chitalia Para. 66 below: 
[0066] In some examples, policy controller 201 may generate policies and establish alarm conditions without user input. For example, policy controller 201 may apply analytics and machine learning to metrics collected by policy agents 205. Policy controller 201 may analyze the metrics collected by policy agents 205 over various time periods. Policy controller 201 may determine, based on such analysis, information sufficient to configure an alarm for one or more metrics. Policy controller 201 may process the information and generate one or more policies 202 that implements the alarm settings. Policy controller 201 may communicate information about the policy to one or more policy agents 205 executing on servers 126. Each of policy agents 205 may thereafter monitor conditions and respond to conditions that trigger an alarm pursuant to the corresponding policies 202 generated without user input.

The policy controller 201 generate policies and establish alarm conditions without user input. That is, the policy controller 201 apply analytics and machine learning to metrics collected by policy agents 205 and based on such analysis, information sufficient then an alarm for one or more metrics is triggered; in which monitor conditions and respond to the conditions that trigger the alarm to generate the policies 202; that is, policy controller 201 determined the policies 202 by analysis using the metrics collected not by the user input. Thus, Chitalia does disclose all of the features of amended claim 1.
  
For other arguments of dependent claims 2-4, independent claim 6, dependent claims 7-10 and 12, independent claim 15, dependent 16-18 and 20, please refer back to the arguments addressed in claim 1, since the arguments of these claims are depending on the basis of claim 1.

Applicant’s arguments filled on 1/25/2022 with respect to rejection under 35 U.S.C. §103 of claims 5, 11, and 19 have been fully considered but not persuasive on the basis of claim 1 and is not patentable over the cited references.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chitalia et al. (US 2018/0287902).

Regarding claim 6, Chitalia discloses a system [Fig. 1, ¶ 51; a system which combined of Policy controller 201, Software-Defined-Networking (SDN) controller 132, and administrator 128] comprising: 
one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors [Fig. 1, ¶ 73; perform operations using software, hardware, firmware, or a mixture of hardware, software, and firmware residing in and/or executing at one or more computing devices], cause the one or more processors to perform operations comprising:
receiving, at a Software-Defined-Networking (SDN) controller, a definition of a policy [¶ 51; receiving, at the SDN controller 132/Policy controller 201, by defining and maintaining a rule base as a set of policies 202 that the Policies 202 is created or derived in response to input by administrator 128]; 
receiving, at the SDN controller, a dynamic operating attribute associated with a workload running in a network associated with the SDN controller [¶ 64; receiving, at the SDN controller 132/Policy controller 201, by detecting input from user interface device 129 that policy controller 201 determines corresponds to the user input which corresponding to information sufficient to configure a user-specified alarm]; 
receiving, at the SDN controller, a first indication of a trigger value associated with the dynamic operating attribute [¶ 64; receiving, at the SDN controller 132/Policy controller 201, values for one or more metrics/first indication of a trigger value associated with the metric/dynamic operating attribute]; 
storing, in a manifest managed by the SDN controller, a mapping between the policy, the dynamic operating attribute, and the trigger value [¶ 65; storing, by the SDN controller 132/Policy controller 201, by updating dashboard 203 to include notification of the user-specified alarm (wherein the dashboard 203 represent a collection of user interfaces presenting information about metrics, alarms, notifications, reports, and other information about data center 110, ¶ 59); also see Fig. 2, ¶¶ 80-86]; 
sending, to a software agent running on an endpoint, a second indication of the dynamic operating attribute and the trigger value, wherein the software agent monitors the workload [¶ 64; sending by communicating information about the generated policies 202 to one or more policy agents 205/software agent executing on servers 126, wherein the Policy agents 205 may monitor servers 126 for conditions on which the alarm is based, as specified by the policies 202 received from policy controller 201]; 
receiving, at the SDN controller and from the software agent, a third indication that a current value of the dynamic operating attribute of the workload corresponds to the trigger value [¶ 64; alarm is triggered when values of one or more metrics collected by policy agents 205 at servers 126 exceed a certain threshold; if policy agent 205A determines that the monitored metric triggers the threshold value, policy agent 205A may raise an alarm condition and communicate information about the alarm to policy controller 201, ¶ 65]; and 
based at least on the current value corresponding to the trigger value and the mapping, sending the policy to the software agent for distribution to the workload [¶ 66; based on determined and analysis of information/(dynamic operating attribute) sufficient to configure an alarm/(trigger value) for one or more metrics/(referred as current value of dynamic operating attribute), the Policy controller 201 process the information and generate one or more policies 202 that implements the alarm settings then communicating/sending information about the policy to one or more policy agents 205 executing on servers 126].

Regarding claim 7, Chitalia further discloses the system of claim 6, 
wherein the receiving the third indication comprises receiving, from the software agent, the third indication indicating that a current value of the dynamic operating attribute of the workload has changed [¶ 92; an alarm may be characterized by its mode, such as an “alert mode,” or an “event mode.” When an alarm is configured as an alert, policy agent 205 may send a notification to policy controller 201 or otherwise notify policy controller 201 and/or other components of data center 110 whenever the state of the alert changes (“learning” state)], and the operations further comprising determining, at the SDN controller, that the current value of the dynamic operating attribute corresponds to another trigger value associated with the dynamic operating attribute [¶ 93; when the CPU drops below 90% at time T5, policy agent 205 may send a notification that the alert is ‘inactive’; if the same alarm is configured in ‘event’ mode, then policy agent 205 may send a notification to policy controller 201 for each of the five intervals in which the CPU load exceeds 90%].

Regarding claim 8, Chitalia further discloses the system of claim 6, 
wherein: the trigger value includes a threshold resource usage value associated with the workload [¶ 85; wherein: the trigger value includes a threshold resource usage/CPU usage value associated with the workload]; and the current value of the dynamic operating attribute comprises a current resource usage value of the workload that at least one of exceeds the threshold resource usage value or falls below the threshold resource usage value [¶ 65; determine whether CPU usage exceeds a threshold set by a policy (e.g., server 126A CPU usage >50%) or  one or more metrics is less than a threshold value (e.g., if server 126A available disk space <20%, then raise an alert)].

Regarding claim 9, Chitalia further discloses the system of claim 6, wherein: the trigger value includes an indication of a particular geographic region from amongst a group of geographic regions associated with the network [¶ 246; each defined group of elements, the corresponding graphical tile lists an integer count of the number of elements of that type being monitored within the color; with an indicator such as a color of the tile, e.g., green or red, provides an indication as to whether the corresponding SLA defined for the group of elements is being met; (also see ¶ 60, Dashboard 203)]; and the current value of the dynamic operating attribute of the workload indicates that the workload is running on the endpoint that is located in the particular geographic region [¶ 251; the user may further drill into the elements being monitored within a single cluster to visualize metric, alarms and reporting for any element (instance object) defined within a cluster, such as a particular element being monitored, thereby viewing the real-time charting and data for that instance].

Regarding claim 10, Chitalia further discloses the system of claim 6, 
wherein: the workload comprises a first workload associated with a first customer account; 
the endpoint is running a second workload associated with a second customer account; 
the trigger value includes a threshold resource usage value ratio for the first workload consuming computing resources of the endpoint compared to the second workload consuming the computing resources of the endpoint [¶¶ 90, 95, 161; Analytics engine 214 evaluates alarms included in each of profiles 213 by comparing the alarm thresholds to usage metrics 216 for the corresponding resource using any of the aforementioned techniques for static or dynamic thresholding, immediate or historic usage data, for instance]; and 
the current value of the dynamic operating attribute of the workload comprises a current resource usage ration of the first workload that is equal to or greater than the threshold resource usage ratio [¶ 90-93, 161; compare metrics to a fixed value using a user-specified comparison function (above, below, equal) and for a dynamic threshold, policy agent 205 may compare metrics or raw data correspond to metrics to a historical trend value or historical baseline for a set of resources].

Regarding claim 12, Chitalia further discloses the system of claim 6, wherein: the trigger value includes a range of values indicating a time of day associated with the performance of the workload [¶ 91; With dynamic thresholds, policy agent 205 may learn trends in metrics across all resources in scope to which an alarm applies to resource consumption at various hours of the day and days of the week]; and the current value of the dynamic operating attribute of the workload indicates that a current time of day for the workload is within the range of values indicating the time of day associated with the workload [¶ 91; For example, 70% CPU usage may be considered normal for Monday mornings between 10:00 AM and 12:00 PM, but the same amount of CPU usage may be considered abnormally high for Saturday nights between 9:00 PM and 10:00 PM].

Regarding claim 15, Chitalia discloses a method comprising:   
applying, by a software agent running on an endpoint in a network, a first policy for a workload that the software agent is monitoring [¶¶ 49-50; policy agents 205 applying policies 202 in a network 105 to monitor some or all of the performance metrics associated with servers 126], the network being associated with a Software- Defined-Networking (SDN) controller [Fig. 1, ¶ 51; the network 105 associated with a system which combined of Policy controller 201, Software-Defined-Networking (SDN) controller 132, and administrator 128]; 
receiving, at the software agent and from the SDN controller, a first indication of a dynamic operating attribute associated with the workload and a trigger value associated with the dynamic operating attribute [¶ 64; receiving, at the SDN controller 132/Policy controller 201, values for one or more metrics/first indication of a trigger value associated with metric/dynamic operating attribute], wherein the trigger value is associated with a second policy [¶ 64; wherein the Policy agents 205 may monitor servers 126 for conditions on which the alarm is based, as specified by the policies 202 received from policy controller 201, and the policies 202 may be configured so that the alarm is triggered when values of one or more metrics collected by policy agents 205 at servers 126 exceed a certain threshold]; 
determining, by the software agent, that a current value of the dynamic operating attribute corresponds to the trigger value [Fig. 1, ¶ 65; If policy agent 205A determines that the monitored metric triggers the threshold value, policy agent 205A may raise an alarm condition]; 
sending, to the SDN controller and from the software agent, a second indication that the current value of the dynamic operating attribute of the workload corresponds to the trigger value [Fig. 1, ¶ 65; communicating/sending the information about the alarm to policy controller 201 (act on the alarm, such as by generating a notification which include in an update dashboard 203)]; 
receiving, at the software agent and from the SDN controller in response to sending the second indication, the second policy [¶ 66; based on determined and analysis of information sufficient to configure an alarm for one or more metrics, the Policy controller 201 process the information and generate one or more policies 202 that implements the alarm settings then communicating/sending information about the policy to one or more policy agents 205 executing on servers 126]; and 
applying, by the software agent, the second policy for the workload that the software agent is monitoring [Fig. 1, ¶ 66; each of policy agents 205 may thereafter monitor conditions and respond to conditions that trigger an alarm pursuant to the corresponding policies 202 generated].


Regarding claim 20, Chitalia further discloses 20 the method of claim 15, 
wherein the dynamic operating attribute comprises a first dynamic operating attribute, the trigger value comprises a first trigger value, and the current value comprises a first current value, and the method further comprising: 
receiving, at the software agent and from the SDN controller, a third indication of a second dynamic operating attribute associated with the workload and a second trigger value associated with the second dynamic operating attribute, wherein the second trigger value is associated with the second policy [¶ 66; communicate information about the policy to one or more policy agents 205 executing on servers 126, wherein the information generated and establish alarm conditions in one or more policies 202 that implements the alarm settings]; 
sending, to the SDN controller and from the software agent, a fourth indication that a second current value of the second dynamic operating attribute of the workload corresponds to the trigger value [¶ 66; each of policy agents 205 may thereafter monitor conditions and respond to conditions that trigger an alarm pursuant to the corresponding policies 202]; and 
wherein the receiving the second policy at the software agent is based at least on at least one of: the first current value corresponding to the first trigger value; or the second current value corresponding to the second trigger value [¶¶ 65-66; the monitored metric triggers the threshold value, conditions that trigger an alarm pursuant to the corresponding policies 202]

Regarding claims 1, 2, 3, and 4, the claims recite a method to perform the functions of the system recited as in claims 6, 8, 9, and 10 respectively; therefore, claims 1, 2, 3, and 4 are rejected along the same rationale that rejected in claims 6, 8, 9, and 10 respectively.

Regarding claims 16, 17, 18, and 20, the claims recite the method to perform the functions of the system recited as in claims 7, 8, 9, and 12 respectively; therefore, claims 16, 17, 18, and 20 are rejected along the same rationale that rejected in claims 7, 8, 9, and 12 respectively.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 
Claims 5, 11, and 19 are rejected under 35 U.S.C. 103 unpatentable over Chitalia et al. (US 2018/0287902) in view of Feldkamp (US 2020/0192725).
 
Regarding claim 11, Chitalia discloses the system of claim 6, does not explicitly disclose wherein: the trigger value includes a threshold latency value associated with performance of the workload; and the current value of the dynamic operating attribute of the workload indicates that a current latency value for the workload is greater than or equal to the threshold latency value.
However, Feldkamp discloses wherein: the trigger value includes a threshold latency value associated with performance of the workload; and the current value of the dynamic operating attribute of the workload indicates that a current latency value for the workload is greater than or equal to the threshold latency value [¶¶ 44, ; If the worker pool 150 exceeds the target processing latency, such as indicated by being the current latency indicator 136 being greater than the target latency ceiling 134, then the pool latency manager 130 may create or otherwise define an adjusted processing rate, such as the adjusted processing rate 138, so as to satisfy the target processing latency].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein: the trigger value includes a threshold latency value associated with performance of the workload; and the current value of the dynamic operating attribute of the workload indicates that a current latency value for the workload is greater than or equal to the threshold latency value” as taught by Feldkamp in the system of Chitalia, so that it would provide distributing load balancing for processing high-volume data streams without a front-end load balance [see Feldkamp, ¶ 23].

Regarding claim 5, the claim recites the method to perform the functions of the system recited as in claim 11; therefore, claim 5 is rejected along the same rationale that rejected in claim 11.

Regarding claim 19, the claim recites the method to perform the functions of the system recited as in claim 11; therefore, claim 19 is rejected along the same rationale that rejected in claim 11.

Allowable Subject Matter
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
In additional to references cited that are used for rejection as set forth above, BOR-YALINIZ et al. (US 2020/0044943) and FARMANBAR et al. (US 2018/0123961) are also considered as relevant prior arts for rejection of in claims 1, 6, and 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.